             Case
AO 93(Rev. 11/13)     5:19-mj-00155-DW
                  Search and Seizure Warrant       Document 1 Filed 12/20/19 Page 1 of 16 PageID #: 1

                                     United States District Court
                                                               for the
                                                       District of South Dakota
                 In the Matter ofthe Search of


 Black in color Chevrolet Cruze, South Dakota license           ) Ca.sQ No.
 plate number Y4007, VIN 1G1PC5SBOF7200886, in                  )
 the custody ofthe FBI, and a cellular phone contained
 within vehicle.




                                                SEARCH AND SEIZURE WARRANT


To: Any authorized law enforcement officer

        An application by a federal law enforcement officer or an attorney for the government requests the search ofthe
following person or property located in the District of South Dakota (identify the person or describe the property to be searched
and give its location):


        Black in color Chevrolet Cruze, South Dakota license plate number Y4007, VIN 1G1PC5SBOF7200886,in the
custody of the FBI, and a cellular phone contained within vehicle.

        I find that the affidavit, or any recorded testimony, establish probable cause to search and seize the person or
property described above, and that such search will reveal (identify the person or describe the property to be seized):

          Evidence of a crime in violation of21 U.S.C. § 841,as described in ATTACHMENT A, attached hereto and
incorporated by reference,

          1 find that the affidavit, or any recorded testimony, establishes probable cause to search and seize the person or
property.                                                                                                    _ ^

          YOU ARE COMMANDED to execute this warrant on or before                                                   (not to exceed 14 days)

          the daytime 6:00 a.m. to 10 p.m.          □ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at
the place where the property was taken.

          The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to Daneta Wollmann
                                                                                    (United States Magistrate Judge)

   □ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or
whose property, will be searched or seized (check the appropriate box)
   □ for             days (not to exceed 30).         □ until, the facts justifying, the later specific date of                     .

   □ I find that good cause has been established to authorize the officer executing this warrant to not provide notice prior
to the execution of the search warrant, i.e., "no knock".

Date and time issued:
                                                                                         Judge's signature

City and state:           Rapid Citv. SD                                  Daneta Wollmann. U.S. Magistrate
                                                                                         Printed name and title

                                                                                                (LC.'. AuSA
         Case 5:19-mj-00155-DW Document 1 Filed 12/20/19 Page 2 of 16 PageID #: 2
 AO 93(Rev. 11/13) Search and Seizure Warrant(Page 2)



                                                            Return

Case No.:                           Date and time warrant executed:       Copy of warrant and inventory left with:
 5'lA-mH55
Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:




                                                          Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
 to the designated judge.



Date:
                                                                              Executing officer's signature



                                                                                Printed name and title
             Case 5:19-mj-00155-DW Document 1 Filed 12/20/19 Page 3 of 16 PageID #: 3

                                  United States District Court
                                                                for the
                                                       District of South Dakota
                                                          Western Division
              In the Matter ofthe Search of:                    )
                                                      )                   CaseNo. 5:19-mj-
 Black in color Chevrolet Cruze, South Dakota license )
 plate number 74007, VIN 1G1PC5SBOF7200886, in )
 the custody ofthe FBI, and a cellular phone contained )
 within vehicle.                                       )

                                     APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer, request a search warrant and state under penalty of perjury that I have reason
to believe that on the following person or property (identify the person or describe the property to be searched and give its location):

Black in color Chevrolet Cruze, South Dakota license plate number Y4007, VIN 1G1PC5SBOF7200886,in the custody
ofthe FBI, and a cellular phone contained within vehicle.

located in the District of       South Dakota        ,there is now concealed (identify the person or describe the property to be seized)'.

See ATTACHMENT A, which is attached to and incorporated in this Application and Affidavit
         The basis for the search under Fed. R. Crim. P. 41(c)is (check one or more):
                  ^ evidence of a crime;
                   ^ contraband,fruits of crime, or other items illegally possessed;
                       property designed for use, intended for use, or used in committing a crime;
                   I I a person to be arrested or a person who is unlawfully restrained.

         The search is related to a violation of:
                           Code Section                                           Offense Description
                  21U.S.C. §§ 841                                                 Possession with Intent to Distribute a Controlled
                                                                                  Substance


         The application is based on these facts:
         X Continued on the attached affidavit, which is incorporated by reference.
        □ Your applicant requests that no notice be given prior to the execution of the search warrant, i.e., "no knock",
         the basis of which is set forth in the attached affidavit.
        □ Your applicant requests authorization to serve the search warrant any time day or night pursuant to Fed. R.
        Crim. P. 41(e)(2)(A)(ii), the basis of which is set forth in the attache^Vffida^t.


                                                                                                     Applicant's signature

                                                                                 Daniel Cooper. Special Agent. FBI
                                                                                                     Printed name and title
Sworn to before me and:1:      signed in my presence.
                             □
                             □ submitted, attested to, and acknowledged by reliable electronic means.

Date:             j3.-ZO'(q
                                                                                                     Judge's signature

City and state:    Rapid Citv. SD                                                       Daneta Wollmann. U.S. Magistrate
                                                                                                     Printed name and title
   Case 5:19-mj-00155-DW Document 1 Filed 12/20/19 Page 4 of 16 PageID #: 4



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                              WESTERN DIVISION


  IN THE MATTER OF THE SEARCH OF:
                                              CR 5.\q_rrU-\66
  Black in color Chevrolet Cruze, South
  Dakota license plate number Y4007, VIN afftdavtt IN SUPPORT OF
  1G1PC5SBOF7200886, in the custody of request FOR SEARCH
  the FBI, and a cellular phone contained y^A-RRANT
  within vehicle.



STATE OF SOUTH DAKOTA          )
                               )
COUNTY OF PENNINGTON           )

   I, Daniel Cooper, Special Agent (SA) with the Federal Bureau of Investigation,

Rapid City Resident Agent, Rapid City, South Dakota, being duly sworn, state as

follows to obtain a search warrant to seize and search a black in color Chevrolet

Cruze, South Dakota license plate number Y4007, VIN         1G1PC5SBOF7200886,

currently in the custody of the Federal Bureau of Investigation (FBI), and a cellular

phone contained within the vehicle.

   1. I am a Special Agent with the FBI, in Rapid City, South Dakota. I have been

      with the FBI since November 1991. I attended and successfully completed

      the FBI Academy in 1991. I         have been stationed in Rapid City for

      approximately 18 years. I am assigned to investigate primarily dmg offenses

      as they relate to communities on the Pine Ridge Reservation. I am a member

      of the Badlands Safe Trails Drug Task Force.

   2. The following information is based on investigation by fellow Federal Bureau

      of Investigation special agents, the United States Marshals Service, Oglala

      Sioux Tribe Department of Public Safety officers, and the South Dakota
Case 5:19-mj-00155-DW Document 1 Filed 12/20/19 Page 5 of 16 PageID #: 5



   Highway Patrol. This affidavit does not contain the entirety of my knowledge

  regarding this investigation.

                          ITEMS TO BE SEARCHED:


3. This affidavit is made in support of an application for a search warrant to

   search for and seize evidence of a violation of Title 21 U.S.C. § 841, which

  the possession with intent to distribute a controlled substance. The items

  that are the subject of the search and seizure applied for in this affidavit are

   specifically, a black in color Chevrolet Cruze, South Dakota license plate

   number Y4007, VIN 1G1PC5SBOF7200886,and a cellular phone contained

   within the vehicle.


4. I submit there is probable cause to search for evidence, fruits, and

  instrumentalities of the following violations of criminal law: 21 U^S.C. § 841.

5. The applied-for warrant would authorize the search and seizure of items

   contained with the vehicle identified above, complete processing of the

   vehicle, and the forensic examination of the cellular phone within the vehicle

  for the purpose of identifying electronically stored data.

                    Modus Qpemndi ofDrug Traffickers


6. During my tenure in law enforcement, I have been involved in numerous

  investigations of narcotic trafficking organizations involving the distribution

   of controlled substances and the amassing and concealing of the proceeds of

   these sales.   I have interviewed drug users and dealers regarding the

   manner in which they operate and have become familiar with their

   techniques. I have executed search warrants for vehicles, residence, hotel
 Case 5:19-mj-00155-DW Document 1 Filed 12/20/19 Page 6 of 16 PageID #: 6



  rooms, as well as search warrants for devices, records, ledgers, and

  documentation reflecting the sale of controlled substances.

7. Based upon my training and experience, including my direct experience in

  this investigation, I have developed knowledge regarding practices commonly

  used by drug traffickers and their organizations, including:

  A. Drug traffickers often maintain, on hand, large amounts of cash (typically
     U.S. currency) in order to finance their drug distribution activities;
  B. It is common for drug traffickers to secrete contraband (including
     controlled substances), proceeds of drug sales, and records of drug
      transactions in secure locations within their residences, business, in lock
      boxes/safes and vehicles to conceal them from law enforcement.
   C. Drug traffickers commonly maintain addresses or telephone numbers in
      books, documents and electronic devices that have memoiy which include
      computer hard drives, cellular phones. Global Positioning Systems which
      reflect names, addresses and telephone numbers of the associates in the
      trafficking organization.
   D. I also know that individuals involved in the distribution of controlled
      substances and their associates correspond and communicate using
      internet, social media, email, cellular phone text messages and that their
      computers and/or other electronic storage media in their possession may
      be used to prepare, create, and maintain writings, records, and
      documents relating to their activities and associations, including but not
      limited to the trafficking of controlled substances.
   E. Through my own experience and training, I am aware that it is common
      for narcotics traffickers to utilize cellular telephones to facilitate their drug
      trafficking activities. I am also aware that in addition to using the
      telephones for communication purposes, said traffickers may also use the
      internal, memoiy (such as "phone book" or "notes" functions) of the
      telephone to store names, identifying information, and contact telephone
      numbers of individuals involved in said drug-trafficking enterprises, and
      that certain models of cellular telephone also maintain limited logs of past
      calls made by that telephone.
   F. I am also aware that more people, including drug traffickers, are utilizing
      "Smart" phones, such as Apple iPhones, and GPS units for travel
      directions.   These GPS units can be standalone devices manufactured for
      that single purpose or applications used through cellular phones. Many
      of the "Smart" phones and GPS units are programmed with addresses
      from around the United States and all a user has to do is enter the address
      he/she wants to travel to and the "Smart" phones and GPS units will
      provide a travel route for the user. Besides providing a travel route for
      the user most of the "Smart phones" and GPS units also automatically
Case 5:19-mj-00155-DW Document 1 Filed 12/20/19 Page 7 of 16 PageID #: 7



    keep track of the route the user has taken and will back track the route
    to the point of origin.
 G. Drug traffickers take or cause to be taken photographs and videos of
    themselves, their associates, their assets, their travels, and their product.
    That these traffickers usually maintain these photographs and videos in
    their possession, or within their residences, computers, cellular phones,
    vehicles, and/or other locations over which they maintain dominion and
    control;
 H. It is generally a common practice for drug traffickers to maintain in their
    residences and/or other locations over which they maintain dominion ^d
    control records relating to their drug trafficking activities. Because drug.
    traffickers in many instances will "front" (that is, sell on consignment)
    controlled substances to their clients, or alternatively, will be "fronted"
    controlled substances from their suppliers, such record-keeping is
    necessaiy to keep track of amounts paid and owed, and such records will
    also be maintained close at hand so as to readily ascertain current
    balances. Often drug traffickers keep "pay and owe" records(drug ledgers)
    to show balances due for drugs sold in the past ("pay"), and for payments
    expected ("owe") as to the trafficker's supplier and the trafficker's
    dealer(s). Additionally, drug traffickers must maintain telephone and
    address listings of clients and suppliers, and keep them immediately
    available in order to efficiently conduct their drug trafficking business.
    Such records can be maintained on paper, cellular phones, or other
    devices.
 I. It is a generally common practice for drug traffickers to make use of wire
    transfers, cashier's checks, and money orders to pay for expenses
    associated with services to facilitate their illegal activities. Evidence of
    such financial transactions and records relating to income and
    expenditures of money and wealth in connection with drug trafficking
    would also typically be maintained in a trafficker's residence and/or other
    locations over which they maintain dominion and control, including
    cellular phones.
 J. I am also aware that a Subscriber Identity Module ("SIM") card is a
    portable memoiy chip predominantly used in cellular phones that hold
    information regarding the cell phone's number, address, book, text
    messages, and other data. SIM cards can typically be removed from a
    phone and placed in another phone, retaining its original data. SIM
    cards usually have a unique number associated with it so that it can be
    associated with a particular cell phone service provider.
 K. Drug dealers keep paraphernalia for packaging, weighing, using and
    distributing controlled substances and the paraphernalia include, but are
    not limited to, scales, plastic bags, aluminum foil, paper bindles, zip lock
    bags and other containers commonly used to package and store controlled
    substances.
 L. Drug distributors frequently trade illegal drugs for stolen property and
    firearms.
Case 5:19-mj-00155-DW Document 1 Filed 12/20/19 Page 8 of 16 PageID #: 8



   M. Drug distributors frequently possess firearms in the furtherance of their
      drug activities, such as intimidation or threats.

                              . DEFINITIONS


8. Based on my training and experience, I use the following technical terms to

   convey the following meanings:

      a. Computer: The term "computer" means "an electronic, magnetic,
         optical, electrochemical, or other high speed data processing device
         performing logical or storage functions, and includes any data storage
         facility or communications facility directly related to or operating in
         conjunction with such device."       See 18 U.S.C. §§ 2256(6) and
         1030(e)(1). As used herein, a computer includes a cell phone, smart
         phone, tablet, and other similar devices capable of accessing the
         Internet.
      b. Computer Hardware: The term "computer hardware" means all
         equipment that can receive, capture, collect, analyze, create, display,
         convert, store, conceal, or transmit electronic, magnetic, or similar
         computer impulses or data. Computer hardware includes any data-
         processing devices (including, but not limited to, central processing
         units, internal and peripheral storage devices such as fixed disks,
         external hard drives, floppy disk drives and diskettes, and other
         memoiy storage devices such as video gaming systems, electronic
         music playing devices, and mobile phones); peripheral input/output,
         devices (including, but not limited to, keyboards, printers, video
         display monitors, modems, routers, scanners and related
         communications devices such as cables and connections), as well as
         any devices, mechanisms, or parts that can be used to restrict access
         to computer hardware (including, but not limited to, physical keys and
         locks).
      c. Computer Passwords and Data Security Devices: The term "computer
         passwords and data security devices" means information or items
         designed to restrict access to or hide computer software,
         documentation, or data. Data security devices may consist of
         hardware, software, or other programming code. A password (a string
         of alpha-numeric characters) usually operates a sort of digital key to
         "unlock" particular data security devices. Data security hardware
         may include encryption devices, chips, and circuit boards. Data
         security software of digital code may include programming code that
         creates "test" keys or "hot" keys, which perform certain pre-set security
         functions when touched. Data security software or code may also
         encrypt, compress, hide, or "booby-trap" protected data to make it
         inaccessible or unusable, as well as reverse the progress to restore it.
      d. Computer Software: The term "computer software" means digital
         information which can be interpreted by a computer and any of its
Case 5:19-mj-00155-DW Document 1 Filed 12/20/19 Page 9 of 16 PageID #: 9



        related components to direct the way they work. Computer software
        is stored in electronic, magnetic, or other digital form. It commonly
        includes programs to run operating systems, applications, and
        utilities.
     e. Computer-Related Documentation:        The term "computer-related
        documentation" means written, recorded, printed, or electronically
        stored material which explains or illustrates how to configure or. use
        computer hardware, computer software, or other related items.
     f. Internet: The "Internet" is a global network of computers and other
        electronic devices that communicate with each other.       Due to the
        structure of the Internet, connections between devices on the Internet
        often cross state and international borders, even when the devices
        communicating with each other are in the same state.
     g. Internet Connection:     The term "Internet connection" means a
        connection required for access to the Internet. The connection would
        generally be provided by cable, DSL (Digital Subscriber Line), wireless
        devices, or satellite systems.
     h. Storage Medium: The term "storage medium" refers to any physical
        object upon which computer data can be recorded. Examples include
        hard disks, RAM, floppy disks, flash memoiy, CD-ROMs, and other
        magnetic or optical media.
     i. Visual Depictions: "Visual depictions" include undeveloped film and
        videotape, and data stored on computer disk or by electronic means,
        which is capable of conversion into a visual image. See 18 U.S.C. §
        2256(5).
     j. Wireless Network: The term "wireless network" means a system of
        wireless communications in which signals are sent and received via
        electromagnetic waves such as radio waves. Each person wanting to
        connect to a wireless network needs a computer which has a wireless
        network card that operates on the same frequency. Many wired
        networks base the security of the network on physical access control,
        trusting all the users on the local network. But, if wireless access
        points are connected to the network, anyone in proximity to the
        network can connect to it. A wireless access point is equipment that
        connects to the modem and broadcasts a signal. It is possible for an
        unknown user who has a computer with a wireless access card to
        access an unenciypted wireless network. Once connected to that
        network, the user can access any resources available on that network
        to include other computers or shared Internet connections.

    SPECIFICS OF SEARCH AND SEIZURE OF COMPUTER SYSTEMS


9. Based upon my training and experience and information related to me by

  agents and others involved in the forensic examination of computers, I know

  that computer data can be stored on a variety of systems and storage devices
                                    6
Case 5:19-mj-00155-DW Document 1 Filed 12/20/19 Page 10 of 16 PageID #: 10



   including hard disk drives, floppy disks, compact disks, magnetic tapes and

   memory chips; I also know that a search of computer equipment and

   storage devices must be taken to a laboratory or facility that has specialized

   knowledge and training in the extraction of data from the equipment for the

  following reasons:

       a. Searching computer systems is a highly technical process which
          requires specific expertise and specialized equipment. There are so
          many -types of computer hardware and software in use today that it is
          impossible to bring to the search site all ofthe technical manuals and
          specialized equipment necessary to conduct a thorough search. In
          addition, it may also be necessary to consult with computer personnel
          who have specific expertise in the type of computer, software
          application or operating system that is being searched;
     . b. Searching computer systems requires the use of precise, scientific
          procedures which are designed to maintain the integrity of the evidence
          and to recover "hidden," erased, compressed, encrypted or password-
          protected data. Computer hardware and storage devices may contain
          "booby traps" that destroy or alter data if certain procedures are not
          scrupulously followed. Since computer data is particularly vulnerable
         to inadvertent or intentional modification or destruction, a controlled
         environment, such as a law enforcement laboratory, is essential to
         conducting a complete and accurate analysis of the equipment and
         storage devices from which the data will be extracted;
      c. The volume of data stored on many computer systems and storage
         devices will typically be so large that it will be highly impractical to
         search for data during the execution of the physical search of the
         premises; and
      d. Computer users can attempt to conceal data within computer
         equipment and storage devices through a number of methods,
         including the use of innocuous or misleading filenames and
         extensions. For example, files with the extension ".jpg" often are
         image files; however, a user can easily change the extension to ".txt" to
         conceal the image and make it appear that the file contains text.
         Computer users can also attempt to conceal data by using encryption,
         which means that a password or device, such as a "dongle" or
         "keycard," is necessary to decrypt the data into readable form. In
         addition, computer users can conceal data within another seemingly
         unrelated and innocuous file in a process called "steganography." For
         example, by using steganography a computer user can conceal text in
         an image file which cannot be viewed when the image file is opened.
         Therefore, a substantial amount of time is necessary to extract and


                                      7
Case 5:19-mj-00155-DW Document 1 Filed 12/20/19 Page 11 of 16 PageID #: 11



         sort through data that is concealed or encrypted to determine whether
         it is evidence, contraband or instrumentalities of a crime.

   10.   Based on my own experience and my consultation with other agents

      who have been involved in computer searches, searching computerized

     information for evidence or instrumentalities of a crime often requires the

      seizure of all of a computer system's input and output peripheral devices,

      related software, documentation, and data security devices (including

      passwords) so that a qualified computer expert can accurately retrieve the

     system's data in a laboratory or other controlled environment. There are

     several reasons that compel this conclusion:

      a. The peripheral devices that allow users to enter or retrieve data from
         the storage devices vary widely in their compatibility with other
         hardware and software.       Many system storage devices require
         particular input/output devices in order to read the data on the
         system. It is important that the analyst be able to properly re
         configure the system as it now operates in order to accurately retrieve
         the evidence listed above. In addition, the analyst needs the relevant
         system software (operating systems, interfaces, and hardware drivers)
         and any applications software which may have been used to create the
         data (whether stored on hard drives or on external media), as well as
         all related instruction manuals or other documentation and data
         security devices; and
      b. In order to fully retrieve data from a computer system, the analyst also
         needs all magnetic storage devices, as well as the central processing
         unit (CPU). In cases like the instant one where the evidence consists
         partly of image files, the monitor and printer are also essential to show
         the nature and quality of the graphic images which the system could
         produce. Further, the analyst again needs all the system software
         (operating systems or interfaces, and hardware drivers) and any
         applications software which may have been used to create the data
         (whether stored on hard drives or on external media) for proper data
         retrieval.


                            PROBABLE CAUSE


   11.   On December 19, 2019, the Oglala Sioux Tribe Department of Public

     Safety (OST DPS) received a dispatch call regarding a suspicious vehicle.
                                      8
Case 5:19-mj-00155-DW Document 1 Filed 12/20/19 Page 12 of 16 PageID #: 12



      The vehicle was identified and later confirmed to be a black in color


      Chevrolet Graze, South Dakota license plate number Y4007, VIN

      1G1PC5SBOF7200886.


   12.   On December 19, 2019, an officer with the GST DPS located the vehicle

      and conducted a traffic stop.      The driver and only occupant, later

      identified as Uriah Lafferty, provided a false name to the officer. As the

      officer was dealing with the traffic stop, Lafferty fled the scene and a

      pursuit was initiated.

   13.   The pursuit continued off the Pine Ridge Indian Reservation toward

      Scenic, South Dakota, and ultimately into Ouster County, South Dakota.

      During the course of the pursuit, a deputy with the United States

      Marshals Service assisted, as well as a second officer with GST DPS, and

      a South Dakota Highway Patrol officer.

   14.   After the pursuit continued for some time, Lafferty turned down a dead

      end and law enforcement was able to partially barricade Lafferty's vehicle

      using law enforcement vehicles.

   15.   After partially barricading Lafferty, law enforcement attempted to get

      Lafferty to get out of his vehicle.    Lafferty was not compliant with

      commands and ultimately law enforcement ended up breaking the driver's

      window in an attempt to detain Lafferty. Law enforcement deployed both

      a taser and GC spray, but Lafferty continued to resist.the officers and was

      not complaint.

   16.   Lafferty was able to put his vehicle in reverse and accelerated away

      from the officers who were attempting to physically detain him. Lafferty
                                     9
Case 5:19-mj-00155-DW Document 1 Filed 12/20/19 Page 13 of 16 PageID #: 13



      then began to travel in the direction of the perimeter officers positioned

      behind the vehicle.    As Lafferty accelerated toward them, the deputy-

      United States Marshal fired multiple rounds into the vehicle at Lafferty.

      Lafferty was still able to drive forward and then fled.

   17.   After Lafferty fled, the pursuit continued until Lafferty's vehicle went

      off the road and got stuck in a ditch. Officers again attempted to detain

      Lafferty, who continued to be non-compliant and refused to produce his

      concealed right hand. Evenlaially officers were able to arrest Lafferty by

    . physically removing in him from his vehicle. Lafferty suffered a gunshot

      wound to his right arm.

   18.   After officers had Lafferty detained, they conducted a search of

      Lafferty. Officers located a bag containing approximately V2 ounce of a

      substance that field tested positive for methamphetamine and a black

      digital scale. Your affiant knows from training and experience that a

      digital scale is indicative of distribution.    Your affiant knows from

      training and experience that V2 ounce of methamphetamine is. not

      generally considered user amount but is an indication of distribution of

      controlled substances.

   19.   Officers then, without going into the vehicle, observed, from a position

      of plain view, four possible bullet holes-in the vehicle, blood, drug

      paraphernalia, and could hear a cell phone alerting/ringing.

   20.   The vehicle was towed and is currently being stored at the FBI.

                                CONCLUSION


Based on the foregoing, your affiant respectfully requests a search warrant be
                                      10
  Case 5:19-mj-00155-DW Document 1 Filed 12/20/19 Page 14 of 16 PageID #: 14



issued for a black in color Chevrolet Cruze, South Dakota license plate number

Y4007, VIN 1G1PC5SBOF7200886, currently in the custody of the Federal Bureau

of Investigation (FBI), and to permit law enforcement to completely search and

process the vehicle, including the cellular phone contained within the vehicle.

            REQUEST FOR SEALING OF APPLICATION/AFFIDAVIT

      21.   I request that the Court order that all papers submitted in support of

         this application, including this affidavit, the application, the warrant, and

         the Order itself, be sealed for a period of 180 days. These documents

         discuss an ongoing criminal investigation that is neither public nor known

         to all the targets of the investigation. Accordingly, there is good cause to

         seal these documents because their premature disclosure may give

         targets an opportunity to flee, destroy or tamper with evidence, change

         patterns of behavior, notify confederates, or otherwise seriouslyjeopardize

         the investigation.

Further your affiant saith not.



Dated:
                                              Daniel Cooper
                                              Special Agent, Federal Bureau of
                                              Investigation


SUBSCI^ED and SWORN to before me
this ^0 day of December, 2019.


DANETA WOLLMANN
U.S. MAGISTRATE JUDGE




                                         11
     Case 5:19-mj-00155-DW Document 1 Filed 12/20/19 Page 15 of 16 PageID #: 15



                                     ATTACHMENT A


                      DESCRIPTION OF ITEMS TO BE SEIZED


The evidence, fruits, and or instrumentalities of violations of 21 U.S.C. § 841

1.      All controlled substances.

2.      Books, records, receipts, notes, ledgers, photographs and other papers
        relating to the importation, transportation, ordering, purchase and
        distribution of controlled substances.

3.      All items determined to have been used or likely to be used for the packaging,
        weighing, transportation, shipping, use, distribution, storage, or processing
        of any controlled substance, including safes.

4.      Vessels, implements and furniture used in connection with the manufacture,
        production, storage or dispensing of such drugs together with articles of
        personal property tending to establish the identity of the person(s) in control
        of contraband related paraphernalia.

5.     All U.S. or foreign currency, or other forms of monetary instruments, or other
       financial commodities including precious metals, or other negotiable
       instruments, including re-fillable debit cards and receipts indicating the
       sending or possession of such cards.

6.      Papers, tickets, notes, schedules, receipts, and other items relating to
        domestic and international travel.

7.      Indications of occupancy, residency, and/or ownership of the premises
        described herein, including but not limited to utility and telephone bills,
        envelopes, rent receipts, repair bills, credit cards receipts, keys and articles
        of clothing.

8.     Vehicle titles, registrations and other paperwork tending to show the
       identification of ownership and/or controlling parties of vehicles.

9.      All contact lists, ledgers, calendars, notes, spreadsheets, diaries, contact
       information and appointment books to identify conspirators, customers,
       enforcers, or suppliers potentially involved in violating 21 U.S.C. §§
       841(a)(1) and 846.

10.     Books, records, receipts, bank statements and records, money drafts, letters
        of credit, money orders, cashier's checks, receipts, passbooks, bank checks,
        safe deposit box keys, storage locker keys, and other items of evidencing the
        obtaining, secreting, transfer, and/or concealment of assets and the
        obtaining, secreting, transfer, concealment and/or expenditure of money.

                                           12
  Case 5:19-mj-00155-DW Document 1 Filed 12/20/19 Page 16 of 16 PageID #: 16



      This is meant to include any record reflecting the rental of a storage locker,
      rental facility, or other property, including hotel rooms, in which controlled
      substances could be stored.

11.   Firearms, ammunition, paraphernalia associated with the possession and/or
      use of firearms, including but not limited to holsters, cases, or receipts
      indicating the purchase or sale of such items.

12.   Call history information on the landline phone for the residence, to include
      the playing and recording of any messages left on any telephone answering
      device located on the premises.

13.   Surveillance devices, cameras, etc.

14.   Cell phones, tablets, and computers capable of being used to facilitate or
      document the distribution, sales, trafficking, or possession of controlled
      substances, along with any and all information contained on these devices
      to include, but not limited to:

         a. Text messages;
         b. Telephone lists and call logs;
         c. All contact information, names, aliases, and telephone numbers
            stored in the phone, including any telephone nurnber directory stored
            in the memory of the phone;
         d. The content of any and all voicemail messages;
         e. Browser history, including, but not limited to,"bookmarked" or favorite
            web sites and search terms entered into internet search engines;
         f. Email messages;
         g. Deleted data, receipts, notes, ledgers, and other information relating
            to the possession, sale and transfer of controlled substances;
         h. All images, photographs and videos;
         i. Any and all records, showing dominion, ownership, custody, or
            control over the phone.

15.   Blood swabs taken from the interior and exterior of the vehicle.

16.   Fingerprints taken from the interior and exterior of the vehicle.




                                        13
